      Case 2:18-cv-04756-GMS Document 127 Filed 02/23/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Acting Secretary of Labor, United States            No. CV-18-04756-PHX-GMS
     Department of Labor,
10                                                       ORDER
                    Plaintiff,
11
     v.
12
     Valley Wide Plastering            Construction
13   Incorporated, et al.,
14                  Defendants.
15
16
            Pending before the Court is Plaintiff Acting Secretary of Labor, United States
17
     Department of Labor’s (the “Secretary”) Motion to Reconsider Order Requiring Disclosure
18
     of Informants. (Doc. 125.) For the following reasons, the Motion is denied.
19
                                           BACKGROUND
20
            The facts in this case are set forth in the Order granting the Secretary’s Motion for
21
     a Protective Order and Motion for a Preliminary Injunction. (Doc. 123.) In that Order, the
22
     Court ordered that the Secretary reveal the identities of his informants testifying at trial and
23
     their unredacted witness statements by April 2, 2021. Id. at 4. The Secretary argues that
24
     the Court erred in requiring disclosure of the informants’ identities by April 2.
25
                                            DISCUSSION
26
            “The Court will ordinarily deny a motion for reconsideration of an Order absent a
27
     showing of manifest error or a showing of new facts or legal authority that could not have
28
     been brought to its attention earlier with reasonable diligence.” L.R. Civ. P. 7.2(g)(1); see
      Case 2:18-cv-04756-GMS Document 127 Filed 02/23/21 Page 2 of 3



 1   also Sch. Dist. No. 1J, Multnomah Cnty. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993)
 2   (noting that motions to reconsider are appropriate only if the Court “(1) is presented with
 3   newly discovered evidence, (2) committed clear error or the initial decision was manifestly
 4   unjust, or (3) if there is an intervening change in controlling law”), cert. denied, 512 U.S.
 5   1236; Motorola, Inc. v. J.B. Rodgers Mech. Contractors, Inc., 215 F.R.D. 581, 586 (D.
 6   Ariz. 2003) (holding that a motion for reconsideration is appropriate only when there is
 7   newly-discovered fact or law, newly-occurring facts, a material change in the law, or upon
 8   a convincing showing that the Court failed to consider material facts that were presented
 9   before the initial decision). A motion for reconsideration is an inappropriate vehicle to ask
10   the Court to “rethink what the court has already thought through—rightly or wrongly.” See
11   United States v. Rezzonico, 32 F. Supp. 2d 1112, 1116 (D. Ariz. 1998) (quoting Above the
12   Belt, Inc. v. Mel Bohannan Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va. 1983)). “Arguments
13   that a court was in error on the issues it considered should be directed to the court of
14   appeals.” Defs. of Wildlife v. Browner, 909 F. Supp. 1342, 1351 (D. Ariz. 1995) (quoting
15   Refrigeration Sales Co., Inc. v. Mitchell-Jackson, Inc., 605 F. Supp. 6, 7 (N.D. Ill. 1983)).
16          The Secretary asserts that the Court should reconsider its order because (1) the
17   public interest in protecting his informants requires delaying disclosure until close
18   proximity to trial; and (2) new evidence of retaliation shows that his informants will face
19   harm if their identities are revealed on April 2.
20          First, the Secretary does not present binding or new authority that requiring
21   disclosure of his testifying informants’ identities before a trial date is set, but after the close
22   of discovery, is contrary to the law. That other courts have come to a different conclusion
23   on when disclosure of informants’ identities is appropriate creates no binding precedent
24   and demonstrates no clear error. See, e.g., Reno v. W. Cab Co., No. 218CV00840APGNJK,
25   2020 WL 2462900, at *4 (D. Nev. May 1, 2020) (“The existence of persuasive authority
26   reaching a contrary result does not establish clear error as necessary to justify
27   reconsideration.”).
28          Second, Defendant Valley Wide Plastering Construction Incorporated’s (“Valley


                                                    -2-
      Case 2:18-cv-04756-GMS Document 127 Filed 02/23/21 Page 3 of 3



 1   Wide”) alleged retaliatory termination of Mr. Figueroa does not necessitate reconsideration
 2   of the disclosure deadline. The Secretary had already put the Court on notice of Valley
 3   Wide’s alleged retaliation against its employees in his briefing for the protective order.
 4                                        CONCLUSION
 5          For the reasons stated above, the Secretary’s Motion is denied.
 6          IT IS THEREFORE ORDERED that the Acting Secretary of Labor, United States
 7   Department of Labor’s Motion to Reconsider Order Requiring Disclosure of Informants
 8   (Doc. 125) is DENIED.
 9          Dated this 23rd day of February, 2021.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
